UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 10-7069


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

MARY PENLAND,

                 Petitioner – Appellant,

          and

326 HANSA LANE GREER SC; 4318 EAST NORTH STREET; KENNETH C.
ANTHONY, JR.,

                 Parties-in-interest,

          and

CHARLES W. PENLAND, SR.,

                 Defendant,

          and

JERRY SAAD,

                 Receiver.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Henry F. Floyd, District Judge.
(7:05-cr-00710-HFF-1)


Submitted:    December 21, 2010             Decided:   January 4, 2011
Before NIEMEYER and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mary Penland, Appellant Pro Se.       Deborah Brereton Barbier,
Assistant United States Attorney, Columbia, South Carolina, Alan
Lance Crick, Assistant United States Attorney, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Mary Penland appeals the district court’s text order

denying her pro se motion to vacate a plea agreement, which the

district court further construed as a challenge to a forfeiture

order.      We    have   reviewed   the       record   and   find    no   reversible

error.     Accordingly, we affirm the district court’s order.                    See

United States v. Penland, No. 7:05-cr-00710-HFF-1 (D.S.C. July

1, 2010).        We dispense with oral argument because the facts and

legal    contentions     are   adequately        presented    in    the    materials

before   the     court   and   argument       would    not   aid    the   decisional

process.

                                                                            AFFIRMED




                                          3